Title: From John Adams to Patrick Henry, 3 June 1776
From: Adams, John
To: Henry, Patrick


     
      My dear Sir
      Philadelphia June 3. 1776
     
     I had this Morning the Pleasure of yours of 20 May. The little Pamphlet you mention is nullius Filius, and if I should be obliged to maintain it, the World will not expect that I should own it. My Motive for inclosing it to you, was not the Value of the Present, but as a Token of Friendship—and more for the Sake of inviting your Attention to the Subject, than because there was any Thing in it worthy your Perusal. The Subject is of infinite Moment, and perhaps more than Adequate to the Abilities of any Men, in America. I know of none So competent, to the Task as the Author of the first Virginia Resolutions against the Stamp Act, who will have the Glory with Posterity, of beginning and concluding this great Revolution. Happy Virginia, whose Constitution is to be framed by So masterly a Builder. Whether the Plan of the Pamphlet, is not too popular, whether the Elections are not too frequent, for your Colony I know not. The Usages and Genius and Manners of the People, must be consulted. And if Annual Elections of the Representatives of the People, are Sacredly preserved, those Elections by Ballott, and none permitted to be chosen but Inhabitants, Residents, as well as qualified Freeholders of the City, County, Parish, Town, or Burrough for which they are to serve, three essential Prerequisites of a free Government; the Council or middle Branch of the Legislature may be triennial, or even Septennial, without much Inconvenience.
     I, esteam it an Honour and an Happiness, that my opinion So often co-incides with yours. It has ever appeared to me, that the natural Course and order of Things, was this—for every Colony to institute a Government—for all the Colonies to confederate, and define the Limits of the Continental Constitution—then to declare the Colonies a sovereign State, or a Number of confederated Sovereign States—and last of all to form Treaties with foreign Powers. But I fear We cannot proceed systematically, and that We Shall be obliged to declare ourselves independant States before We confederate, and indeed before all the Colonies have established their Governments.
     It is now pretty clear, that all these Measures will follow one another in a rapid Succession, and it may not perhaps be of much Importance, which is done first.
     The Importance of an immediate Application to the French Court is clear, and I am very much obliged to you for your Hint of the Rout by the Mississippi.
     Your Intimation that the session of your Representative Body would be long gave me great Pleasure, because We all look up to Virginia for Examples and in the present Perplexities, Dangers and Distresses of our Country it is necessary that the Supream Councils of the Colonies should be almost constantly Sitting. Some Colonies are not sensible of this and they will certainly Suffer for their Indiscretion. Events of such Magnitude as those which present themselves now in such quick Succession, require constant Attention and mature Deliberation.
     The little Pamphlet, you mention which was published here as an Antidote to the Thoughts on Government, and which is whispered to have been the joint Production of one Native of Virginia and two Natives of New York, I know not how truly, will make no Fortune in the World. It is too absurd to be considered twice. It is contrived to involve a Colony in eternal War.
     The Dons, the Bashaws, the Grandees, the Patricians, the Sachems, the Nabobs, call them by what Name you please, Sigh, and groan, and frett, and Sometimes Stamp, and foam, and curse—but all in vain. The Decree is gone forth, and it cannot be recalled, that a more equal Liberty, than has prevail’d in other Parts of the Earth, must be established in America. That Exuberance of Pride, which has produced an insolent Domination, in a few, a very few oppulent, monopolizing Families, will be brought down nearer to the Confines of Reason and Moderation, than they have been used. This is all the Evil, which they themselves will endure. It will do them good in this World and every other. For Pride was not made for Man only as a Tormentor.
     I shall ever be happy in receiving your Advice, by Letter, untill I can be more compleatly so in seeing you here in Person, which I hope will be soon. I am with Sincere Affection and Esteem, dear sir, your Friend and very humble servant.
    